Case 3:20-cv-07811-RS Document16 Filed 11/25/20 Page 1of7

UNITED STATES DISTRICT COURT FOR
THE NORTHERN DISTRICT OF CALIFORNIA
SAN FRANCISCO DIVISION

UNITED STATES OF AMERICA
Case No. 3:20-cv-07811-VC

PLAINTIFFS,
V.

FILED
Approximately 69,370 Bitcoin (BTC),
Bitcoin Gold (BTG), NOV & )
Bitcoin SV (BSV), and Bitcoin Cash (BCH)

i SUSAN Y.
seized from 1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbh, ¥. SOONG

ERK LS DISTaICT CO
NORTHERN BISTRIGT OF CALERA

DEFENDANTS.

 

MOTION OF RECOMMENDATION OF COUNSELS/REQUESTING
APPOINTMENT OF COUNSELS

I, the above named as one of the Plaintiffs/Petitioners (Adesijuola Ogunjobi) in Motion
For Intervention (See accompanying documents), do hereby swear that United States Attorney’s
Office For the Northern District of California received $2.5 billion in cash “pending” offer to
acquire 69,370.22491543 Bitcoin (BTC), 69,370.10730857 Bitcoin Gold (BTG),
69,370.10710518 Bitcoin SV (BSV), and 69,370.12818037 Bitcoin Cash (BCH) assets which
was seized from 1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbh and now forfeiture civil suit filed
before this court. | opened an account as “partnership” with United States and notified David L.
Anderson, United States Attorney for the Northern District of California and other Assistant
United States Attorneys to make deposit of 69,370.22491543 Bitcoin (BTC), 69,370.10730857
Bitcoin Gold (BTG), 69,370.10710518 Bitcoin SV (BSV), and 69,370.12818037 Bitcoin Cash

1
Case 3:20-cv-07811-RS Document16 Filed 11/25/20 Page 2 of 7

(BCH) seized from 1HQ3Go3ggs8pFnXuHVHRytPCq5fGG8Hbh in order to deposit 3,083
Bitcoins into another account of a cryptocurrencies lender (BlockFi with website at
www.blockfi.com) in return for $25,000,000 in capital (“Loan”) to start the funding cost of the
pre-trial of global class action that’s now pending before District Court in Richmond, Virginia
that challenged the veracity of COVID-19 and the lawsuit to declare COVID-19 a total hoax and
just mere fraud, scam and bogus.

This court must realize this is a very, very serious matter before this court. Society is now
undergoing another era that will make Draconian era pale. The abuse of COVID-19 scam is
extraordinary. Scams are never respectful of victims. People are forced to wear masks, now they
say masks are not working, People are locked up every opportunity they can find when in reality
no one has ever shown the public COVID-19 exists other than corrupt media getting paid to
promote COVID-19 for the beneficiaries (vaccines manufacturers). Mere sickness and death
don’t constitute pandemic. It is natural to get sick and die and the COVID-19 scammers are
telling the whole world it is unnatural to get sick and die, so everybody stay home. COVID-19 is
not real and this court and all institutions across United States and around the globe have
suffered the siege. The vaccines are not real, they’re as bogus as COVID-19.

As the party in charge of this, United States as a part of parties of the class action is able
to pay the costs of said proceeding or give security therefor, that I believe we’re entitled to
redress, and that I am unable to litigate this case on my own behalf because the parties involved
are corporations and sovereign countries which requires licensed attorneys to represent such
parties. And individual like myself even though I’m one of the lead plaintiffs, is not allowed to
represent corporations and other parties. We got the money which is $25,000,000 (loan) and all

needed is the court to allow the assets to be transferred into the account which United States
Case 3:20-cv-07811-RS Document16 Filed 11/25/20 Page 3 of 7

Attorney’s Office for the Northern District of California has the username and password to make
such transfer and allow the collateral to be deposited since the loan has been approved and
awaiting collateral. I respectfully request the appointment of counsel via court’s permission to
allow the attorneys from Sidley Austin LLP in San Francisco and Assistant United States
Attorney for the Northern District of California to serve as attorneys for the above parties inside
this motion for intervention.

In support of this motion, Plaintiff/Petitioner states that I have made a diligent effort to
employ counsel and contacted the following attorneys via fax and mass emails to the firm:
Sharon Flanagan (managing partner)

Sara B. Brody
Cecilia Y. Chan
Naomi A. Igra
Zarine L. Alam
Lauren C. Freeman

Jaime A. Bartlett
SIDLEY AUSTIN LLP

Hallie Hoffman

Chief, Criminal Division

David Countryman

Claudia Quiroz

Adam Reeves

Sara Winslow

Stephanie Hinds

Josh Eaton

Assistant United States Attorneys for the Northern District of California

In support of this motion, Plaintiff/Petitioner on behalf of all parties involved in this
motion for intervention to free up the capital ($25,000,000) states that I made a diligent effort to
obtain the assistance of counsels by contacting the several legal aid organizations, lawyer referral
service, or pro bono attorneys via messages left due to most people in California are required to
work remotely due to the brainwash of COVID-19 which is now a “global cult.” Ironically, this

unprecedented situation is the very reason a global class action is now pending before district

3
Case 3:20-cv-07811-RS Document16 Filed 11/25/20 Page 4 of 7

court in Richmond, Virginia for prosecution. The paranoia of COVID-19 has validated COVID-
19 is BOGUS.

] have established and demonstrated to this court that United States has in its possession
over $1 billion cryptocurrencies which $25,000,000 in loan document against the assets already
pledged which translates to financially able to hire attorneys because this situation before global
community must be addressed. COVID-19 does not exist and let the defendants accused of false
information of a deadly virus they invented in their head show up in court and dispute COVID-
19 is not a hoax.

All documents are prepared and drafted by me alone, however the attorneys’ names were
inscribed on the grounds they will be paid for the appearance and signing retainer with the law
firm of Sidley Austin LLP in the future. I also have discussed this with local attorneys in State of
Virginia that have agreed on paying them retainer to start the process to prosecute COVID-19
class action and exposing this scam for what it is, a scam. COVID-19 is a scam, total brainwash.

I understand that making this application does not excuse the court to allow the named
attorneys inside the motion for intervention and accompanying documents from litigating this
motion, and that it is still the responsibility of this court to act in the interest of the United States

to move forward in this proceeding.

  
   

I declare that my answers to the foregoing are true and correct.

November 23, 2020

10200 Belye Rive Blvd
Bldg 6 Unit 45
Jacksonville, FL 32256

Cell: (904) 894-1466

Email: info@toksbancorpetal.com
rn Case 3:20-cv-07811-RS Document16 Filed 11/25/20 Page 5 of 7

Website: www.toksbancorpetal.com

|
i
|
|
|

 

 
Case 3:20-cv-07811-RS Document16 Filed 11/25/20 Page 6 of 7

CERTIFICATE OF SERVICE

I, ADESUUOLA OGUNJOBI, certify that a true copy hereof of this document
MOTION TO INTERVENE, NOTICE AND MEMORANDUM OF POINTS AND
AUTHORITIES IN SUPPORT OF MOTION TO INTERVENE filed and mailed via U.S. Mail
and email where applicable to the persons listed below on November 23, 2020.

Copies to:

Judge Vince Chhabria

United States District Court For the Northern District of California
Federal Courthouse

Courtroom 4-17" Floor

450 Golden Gate Avenue

San Francisco, CA 94102

Via Mail

David L. Anderson

United States Attorney

United States Attorney’s Office for the Northern District of California
Federal Courthouse

450 Golden Gate Avenue

Sand Francisco, CA 94102

Via Mail & Email

Sara B. Brody (SBN 130222)
Cecilia Y. Chan (SBN 240971)
Naomi A. [gra (SBN 269095)
Zarine L. Alam (SBN 331802)
Lauren C. Freeman (SBN 324572)
Jaime A. Bartlett (SBN 251825)
SIDLEY AUSTIN LLP

555 California Street

San Francisco, CA 94104

Via Email

Hallie Hoffman (CABN 210020)
Chief, Criminal Division

David Countryman (CABN 226995)
Chtris Kaltsa (NYBN 5460902)
Case 3:20-cv-07811-RS Document16 Filed 11/25/20 Page 7 of 7

Claudia Quiroz (CABN 254419)
William Frentzen (LABN 24421)
Assistant United States Attorneys

450 Golden Gate Avenue, Box 36055
San Francisco, California 94102-3495
Via Email

 

 

avefuvot OGUNJOBI
10200 Belle Rive Blvd
Bldg 6 Unit 45
Jacksonville, FL 32256
904-894-1466
